Citation Nr: 1644428	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  11-16 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1958 to May 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a bilateral foot disorder.

In January 2014, the Board remanded this matter for further evidentiary development.  In April 2016, the Board denied the claim.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Veteran's representative and VA General Counsel filed a Joint Motion for Remand (JMR).  The Court granted the joint motion that same month, vacating the April 2016 Board decision and remanding the matter for additional proceedings consistent with the joint motion.  The case has been returned to the Board at this time in compliance with the JMR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based on the instructions in the JMR, further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for a bilateral foot disorder.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014).

The Veteran contends that he currently has a bilateral foot disorder due to service.  Specifically, he claims that he has pain in his arch that started while in service and has progressed since that time.  The Veteran's service treatment records were not available for review.  In an October 2001 private treatment record, the physician noted abnormal arches of the feet with no ulcerations.  In April 2009, the Veteran complained of bilateral foot pain that worsened with ambulation.  X-rays were taken of the feet showing bilateral pes planus with mild degenerative changes of the left first metatarsophalangeal (MTP) joint.

A June 2014 VA examination report reflects diagnoses of bilateral pes planus, left foot mild hallux valgus, plantar heel spur, and mild arthritic changes, and right foot plantar calcaneal spur, and hammertoe deformities.  The VA examiner found that the bilateral pes planus was equal, which suggested a developmental deformity.  As such, he opined that the condition was "less likely than not caused by, related to, or worsened beyond natural progression by military service, as in my opinion it appears developmental, and without functional impairment."  He also opined that the left foot disorders were not "known to the Veteran, not claimed as treated in service, developmental, and age related changes," and therefore were "less likely than not caused by, related to, or worsened beyond natural progression by military service."  Likewise, the examiner concluded that the right foot disorders were not "known to the Veteran, not claimed as treated in service, developmental, and age related changes," and therefore were "less likely than not caused by, related to, or worsened beyond natural progression by military service.

The parties to the JMR indicated that the above opinion is inadequate because the examiner used the term "less likely than not" rather than the "clear and unmistakable" language of 38 U.S.C.A. § 1111.  Consequently, a new opinion is warranted that is consistent with the correct legal standard.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's bilateral foot disorder claim to the June 2014 VA examiner for an addendum opinion.  (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional.)  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.

After reviewing the record, the examiner should indicate:

(a) whether any bilateral foot disability clearly and unmistakably existed prior to service; and, if so,

(b) whether it clearly and unmistakably was not aggravated by the Veteran's military service.

The examiner must provide a rationale for any opinion expressed.

2. After the requested opinion has been obtained, it should be reviewed to ensure compliance with the directives of this remand.  If the opinion is deficient in any manner, it should be returned to the examiner for corrective action.
 
3. Finally, after completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



